Citation Nr: 1613680	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-26 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable evaluation for bilateral hearing loss prior to April 21, 2014 and in excess of 10 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The case is now under the jurisdiction of the RO in Detroit, Michigan. 

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In October 2012, the appeal was remanded for further evidentiary development.

A February 2015 rating decision awarded an increased 10 percent rating for bilateral hearing loss, effective April 21, 2014.  The Veteran has not expressed satisfaction with the 10 percent rating, and the rating is less than the maximum under the applicable criteria; hence, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to April 21, 2014, the Veteran's bilateral hearing loss was manifested by no worse than level II hearing impairment in the left ear and level I hearing impairment in the right ear.
2. As of April 21, 2014, the Veteran's bilateral hearing loss is manifested by no worse than level IV hearing impairment bilaterally.

3. The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation, prior to April 24, 2014, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for an initial evaluation in excess of 10 percent, from April 24, 2014, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Post-service VA treatment records are associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; see also 38 C.F.R. § 3.159 (2015).  The Veteran was afforded VA examinations in February 2009, August 2009, August 2012, and April 2014.  These examinations are adequate for the purpose of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided adequate discussions of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board's October 2012 remand requested that the Agency of Original Jurisdiction ask the Veteran to complete a VA Form 21-8940, issue notice consistent with the Veterans Claims Assistance Act of 2000, obtain outstanding VA treatment records, and provide the Veteran with a new VA examination.  The record reflects substantial compliance with the requested development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also was provided an opportunity to set forth his contentions during the October 2010 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2010 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Hearing Loss

The Veteran asserts that he is entitled to a higher rating for his service-connected hearing loss.  His service-connected hearing loss is rated under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6100.



A. Rating Schedule

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. 

The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. 
For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is 'V' for one ear.  The same procedure will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.  For example, if the better ear has a numeric designation level of 'V,' and the poorer ear has a numeric designation level of 'VII,' the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e).

Additionally, an alternate rating table (Table VIA) may be used for 'unusual patterns of hearing impairment,' including cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

Turning to the evidence of record, an April 2008 VA audiology consult recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
35
35
35
35
35
Left
35
40
50
40
41

Speech recognition was 100 percent in the right ear and 96 percent in the left ear.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I bilaterally.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

A February 2009 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
35
35
35
40
36
Left
30
40
55
40
41

Speech recognition was 92 percent bilaterally.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I bilaterally.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

An August 2009 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
35
35
35
40
36
Left
35
40
50
40
41

Speech recognition was 92 percent in the right ear and 88 percent in the left ear.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I for the right ear and II for the left ear.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

A January 2011 VA audiology progress note recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
35
50
40
45
43
Left
35
40
50
45
43

Speech recognition was 92 percent in the right ear and 96 percent in the left ear.  Entering the average pure tone thresholds and speech recognition score into Table VI reveals the numeric designation of hearing impairment is I bilaterally.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

An August 2012 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
40
50
45
50
46
Left
40
50
55
50
49

Speech recognition was 96 percent bilaterally.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is I bilaterally.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

An April 2014 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
45
55
55
60
54
Left
45
60
65
65
59

Speech recognition was 80 percent bilaterally.  Entering the average pure tone thresholds and speech recognition scores into Table VI reveals the numeric designation of hearing impairment is IV bilaterally.  38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  See 38 C.F.R. § 4.85.

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  38 C.F.R. § 3.159(a)(2) (2015); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including pure tone audiometry testing.  Because he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In summation, there is no pure tone audiometry test of record at any point prior to April 21, 2014 that indicates a compensable evaluation for bilateral hearing loss is warranted.  Moreover, a rating in excess of 10 percent is not warranted on April 21, 2014 or any point thereafter as the pure tone audiometry testing results from that time period support a 10 percent rating but no more.  The record also does not reflect any exceptional patterns of hearing impairment for consideration of alternative rating under § 4.86.  Accordingly, the claim for entitlement to an initial compensable disability rating for bilateral hearing loss prior to April 21, 2014 and in excess of 10 percent thereafter is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Ratings for hearing loss are determined by a mechanical application of the pure tone audiometry findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

B. Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  A review of the August 2012 and April 2014 VA examinations reflects that the examiners provided adequate descriptions of the functional effects of the Veteran's hearing loss.  The August 2012 examiner explained the Veteran reported having trouble hearing on the telephone, hearing the television, and understanding the clarity of words.  She explained the Veteran would have trouble working in very noisy environments, environments that required non face-to-face communication, or jobs that required attention to detail to high pitched sounds.  The April 2014 VA examiner noted that the Veteran had difficulty understanding conversation, television, and at church.  The Veteran's reported symptoms, difficulty understanding speech, including the television and telephone, illustrate difficulty with hearing acuity.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned staged rating; the Veteran's disability picture is not shown to be exceptional or unusual.  The Board finds that the first prong of Thun has not been met.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

II. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for bilateral sensorineural hearing loss, evaluated as 10 percent disabling, and tinnitus, evaluated as 10 percent disabling.  The percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  Even though the percentage requirements of section 4.16(a) are not met, if the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director, Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the evidence of record weighs against a findings that the Veteran's service-connected hearing loss and tinnitus alone are of sufficient severity to render him unable to follow a substantially gainful occupation.  Therefore, referral to the Director for extraschedular consideration is not warranted.

The Veteran completed a VA Form 21-8940 indicating that he has some high school education with no additional education or training.  He last worked in 1998.  In September 2012 and August 2014 statements, the Veteran indicated that his previous employment was as a salesman and he stopped working once his hearing loss made communication difficult.    

The August 2012 VA examiner indicated that hearing loss impacted the Veteran's ordinary conditions of daily life, including ability to work.  In the Veteran's own words the disability caused trouble with hearing the telephone and understanding speech.  Still, the examiner ultimately concluded: 

[H]earing loss would not be a barrier to a wide range of employment settings.  Many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings, however, the veteran's hearing loss could cause some problems depending on the vocation.  He may have trouble working well in ver[y] noisy environments, and in environments which require him to often use non face-to-face communication equipment (such as speakers, intercoms, etc.), or; in jobs which require a great deal of attention to high pitched sounds (such as monitoring medical equipment or other 'beeps and pings'.

This opinion was made only in regards to the Veteran's hearing loss; however, the examiner also commented on the Veteran's tinnitus saying it impacted the Veteran's ordinary conditions of daily life, including ability to work.  In the Veteran's own words, tinnitus annoyed him.  

The April 2014 VA examiner also concluded hearing loss impacted the Veteran's ordinary conditions of daily life, including ability to work, but continued that "[w]ith appropriate amplification and assistive listening devices, if needed, hearing loss does not preclude gainful employment of either physical or sedentary types.  Vet would likely perform better in a quiet listening environment."  In regards to tinnitus, this examiner found it did not impact the ordinary conditions of the Veteran's daily life, including ability to work.

The Board finds that the weight of the medical and lay evidence is against a finding that the Veteran's service-connected hearing loss and tinnitus are of sufficient severity to render him unable to follow a substantially gainful occupation.  The Board accepts the Veteran's contention that he stopped working as a salesman in 1998 because of the communication problems caused by his hearing loss.  However, in light of the findings of both the August 2012 and April 2014 VA examiners indicating that these conditions do not preclude substantially gainful employment in a wide range of occupations, the weight of the evidence is against referral to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).

In closing, the Board acknowledges the Veteran at times has suggested his age and non-service connected disabilities contribute to his inability to find employment but age and non-service connected disabilities are not given consideration when determining whether to award a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

In conclusion, a preponderance of the evidence of record is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected hearing loss and tinnitus.  Therefore, referral to the 
Director for extraschedular consideration is not warranted.  The claim for a TDIU must be denied.


ORDER

An initial compensable evaluation, prior to April 21, 2014, for bilateral hearing loss, is denied.

An evaluation in excess of 10 percent, from April 21, 2014, for bilateral hearing, loss is denied.

Entitlement to a TDIU is denied.




____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


